DETAILED ACTION
	Applicant’s response filed February 18, 2021 and the supplemental amendment filed March 1, 2021 are acknowledged.

Election/Restrictions
Applicant's election with traverse of Group VIII, a modified live, attenuated dengue-2 strain PDK-53 polypeptide molecule having the mutations prM-K52E and NS5-I412V, in the reply filed on February 18, 2021 is acknowledged.  The traversal is on the ground(s) that the existence of a serious burden for examination of, in particular, Groups VII-XII, has not been clearly established because a search for the subject matter of all Groups would be substantially coextensive as they related directly or indirectly to the same polypeptide or its use.  This is not found persuasive for reasons of record, including the distinctness of the products (i.e., polypeptides, viruses, nucleic acids), and the alternate methods of use of the products (e.g., detection assays).  Rejoinder will be considered once an allowable product has been identified. The requirement is still deemed proper and is therefore made FINAL.
Upon further review of the claims as amended February 18, 2021 and March 1, 2021, Group VIII includes claims 58, 59, 60, 61, 64, 67, 92 and 97, as they relate to a polypeptide.  Aside from nucleic acid and vector embodiments which have already been restricted out, the combination products 68, 78, 89 and 98, for example, are withdrawn from consideration at this point in prosecution for reasons of record (i.e., combination/subcombination) in the restriction requirement of 12/18/2020.  These will be considered for rejoinder once the elected invention is deemed allowable.
Claims Summary
	Claim 58 and its dependent claims, in various embodiments, are directed to the polypeptide molecule of a modified live, attenuated dengue-2 virus strain PDK-53, comprising at least one mutation selected from prM-K52E (corresponds to position 166 of PDK-53) and NS5-I412V (corresponds to position 2903 of PDK-53).  The polypeptide of claim 58 is understood to comprise the entire amino acid sequence of the modified PDK-53 virus.  In other words, the claimed polypeptide is not directed to subunits or fragments.  Additional mutations to the PDK-53 polypeptide include NS4A-A36P and NS4B-L111F (claim 59).  The polypeptide molecule is encoded by SEQ ID NO: 14 (10,723 nt sequence for serotype 2 master virus seed) (claim 60), and the polypeptide is SEQ ID NO: 6 (3,391 aa sequence for serotype 2 master virus seed) (claim 61).  Also claimed is a pharmaceutical composition comprising the polypeptide and a pharmaceutically acceptable excipient (claim 64), and a cell comprising the polypeptide (claim 67).  Claim 92 is directed to a kit comprising at least the polypeptide, a pharmaceutically acceptable excipient and a container.  Claim 97 is directed to an immunogenic composition comprising at least the polypeptide and a pharmaceutically acceptable carrier.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 67 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  This rejection would be overcome by amending claim 67 to recite, “An isolated cell”, or equivalent language.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 58, 60, 61, 64, 67, 92 and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9 and 10 of U.S. Patent No. 9,783,579 B2.  
With regard to claim 67, directed to a cell comprising the polypeptide, this embodiment would have been obvious.  One would have been motivated to claim a cell because polypeptides in general, are produced in cells, with a reasonable expectation of success.

Conclusion
No claim is allowed.  Claim 59 is objected to for being dependent on a rejected claim but would otherwise be allowable if rewritten in independent form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648